Citation Nr: 0839043	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a compensable evaluation for concussion 
hysteria (manifested by inability to walk normally on the 
left leg).  

2.	Entitlement to service connection for a right leg 
disability, claimed as leg pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's concussion hysteria, diagnosed as a 
somatoform disorder, does not interfere with the occupational 
and social functioning of the veteran and does not require 
continuous medication.  

3.	The competent medical evidence does not show that a right 
leg injury was incurred in service or that a right leg 
disability was related to service.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable evaluation for concussion 
hysteria (manifested by inability to walk normally on the 
left leg), diagnosed as somatoform disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9499-9421 (2008).

2.	A right leg injury was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, a VCAA letter was sent to the veteran in October 2003 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate a 
claim for an increased evaluation, as is the claim for 
concussion hysteria: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the October 2003 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's statements 
in the VA medical examination in January 2004.  The veteran 
indicated that he had problems fixing or repairing things, 
which he was previously able to do.  He noted problems 
remembering what he had read or seen, appointments, to convey 
messages, names, and job related tasks.  He had to rely more 
on reminder notes and reminders from other people.  The 
veteran also indicated that he had trouble walking and 
experienced weakness in his left leg.  These statements 
provide a description of the effect of the service-connected 
disability on the veteran's employability and daily life.  
These statements indicate awareness on the part of the 
veteran that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
evaluation.  Significantly, the Court in Vazquez- Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Vazquez-Flores, 22 Vet. App. 
at 49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the rating 
decision included a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the November 2005 Statement of the Case, 
including the specific applicable diagnostic code.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Regarding the claim for service connection, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, this notice was 
provided to the veteran in April 2006, after the RO 
decisions.  Any error regarding this notice, however, was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded a VA medical 
examination to determine the severity of his service 
connected concussion hysteria in January 2004.  Regarding the 
claim for a right leg disability, the service medical records 
do not indicate a right leg injury or a chronic disability.  
A concussion with a left leg injury was noted in the service 
medical records, but a right leg injury was not noted at the 
separation examination.  Additionally, the objective medical 
evidence of record does not show a right leg disability after 
service.  In view of the objective evidence of record which 
was negative for any complaints or findings of an injury or 
chronic right leg disability in service, and the absence of a 
right leg disability after service, the Board finds the 
veteran's current assertions alone in the face of this 
objective evidence do not require VA to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining 
whether lay evidence is satisfactory the Board may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a veteran with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a 
medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, discharge documents and VA medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability was assigned a noncompensable 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9499-9421 
(2008).  See 38 C.F.R. § 4.27 (2008) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned, the additional code is 
shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first by the numbers of the 
most closely related body part and then "99").  

Somatization disorder, Diagnostic Code 9421, is currently 
evaluated under The General Rating Formula for Mental 
Disorders.  Under this code, a noncompensable rating is 
assigned for a mental condition that has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9421 (2008).  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In this case, the January 2004 VA Compensation and Pension 
Examination shows that a compensable evaluation is not 
warranted.  The examiner reviewed the claims file, conducted 
a clinical interview of the veteran, reviewed the veteran's 
medical history and conducted a neurobehavioral cognitive 
status examination.  A neurocognitive assessment showed 
complaints consistent with a somatoform disorder.  The 
veteran was diagnosed with vascular dementia and somatoform 
disorder.  He was assigned a GAF of 60.  

The veteran is not entitled to a compensable evaluation for 
somatoform disorder because the veteran did not have evidence 
of mood, such as irritability or depression.  He also did not 
show psychotic disturbances in his presentation, such as 
hallucinations or delusions.  He reported no past or current 
suicidal ideas and no past attempts.  His speech was relevant 
and coherent, suggesting no evident thought disorder.  The 
veteran had moderately impaired memory.  

The veteran's somatoform disorder also did not interfere with 
the veteran's occupation.  He also did not have social or 
interpersonal difficulties.  Additionally, the disability did 
not require continuous medication.  The examiner concluded 
that the presence of somatoform symptoms explained his 
complaints of not being able to ambulate normally, although a 
firm link could not be established.  Although the extent to 
which somatoform disorder was, of itself, disabling could not 
be determined, whatever work-related difficulties did not 
interfere with his employment for 39 years at a single 
company.  

The examiner concluded that whatever residual sequalae there 
were to the concussion were not sufficient to have interfered 
with his ability to sustain employment.  The examiner noted 
that the cerebrovascular dementia was not related to the 
concussion and whatever limitations he had were primarily 
related to the dementia, not to the concussion or somatoform 
disorder.  The examiner concluded that the veteran's dementia 
was likely to interfere with his memory, not the service 
connected somatoform disability.   

Based on the VA examination, the Board finds that the 
veteran's symptomatology most closely resembles a 
noncompensable evaluation under Diagnostic Code 9421.  An 
increased evaluation is not warranted because the veteran did 
not have occupational or social impairment.  He also did not 
have decreased work efficiently or ability to perform his 
occupational tasks.  Furthermore, any current limitations the 
veteran experienced were due to the dementia, not the service 
connected somatoform disorder.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 
noncompensable schedular evaluation.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In fact, the veteran was continuously employed by the same 
company for 39 years and was retired.  Hence, referral to the 
RO for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims service connection for a right leg 
disability.  The Board has reviewed all the medical evidence 
of record, including service medical records and VA medical 
records, and finds that the veteran does not have a current 
diagnosis of a disability that is related to service.  

There is no indication in the service medical records of a 
right leg injury.  The veteran asserts that his right leg was 
injured in service when he fell off a cliff.  The separation 
examination in June 1945 referenced a concussion and 
inability to walk normally due to a left lower extremity 
injury.  The records do not show an injury to the veteran's 
right leg.  The July 1944 entrance examination and the June 
1945 separation examination do not show an injury to the 
veteran's right leg.  

The VA medical records show treatment for gout and leg 
cramps.  However, there is no indication that these 
disabilities are related to service.  There is no objective 
medical opinion of record suggesting that gout, leg cramps, 
or any other right leg disability is related to an injury in 
service or to the concussion in service.  Without competent 
medical evidence linking a right leg disability to service, 
service connection is not warranted.

The Board has considered the contentions of the veteran that 
he had a right leg injury in service which is causing a right 
leg disability.  The veteran, however, has not demonstrated 
that he has any medical expertise to make such an opinion or 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Id.  The Board notes that while the 
veteran is competent to report symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of a disability.  

As the medical evidence of record lacks a diagnosis of a 
right leg disability that is related to service, the 
preponderance of the evidence is against the veteran's claim 
and the benefit-of-the-doubt rule does not apply.  Therefore, 
the veteran's claim for service connection for a right leg 
disability must be denied.  See 38 U.S.C.A §5107 (West 2002); 
38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to a compensable evaluation for concussion 
hysteria (manifested by inability to walk normally on the 
left leg) is denied.  

Service connection for a right leg disability, claimed as leg 
pain, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


